        Case 1:19-cv-00308-LF-SCY Document 1 Filed 04/03/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MELINDA HELLER-NELLOS,

       Plaintiff,

v.                                                    No. _______________________

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY,

       Defendant.

                                    NOTICE OF REMOVAL

       Defendant, State Farm Mutual Automobile Insurance Company (“State Farm’), by and

through its counsel of record, Miller Stratvert P.A., hereby gives notice of removal of this matter

to the United States District Court for the District of New Mexico as follows:

       1.      Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant State Farm hereby gives

notice of removal of all counts and claims asserted by the Plaintiff in the civil action filed in the

First Judicial District, County of Santa Fe, State of New Mexico, styled: Melinda Heller-Nellos

v. State Farm Mutual Automobile Insurance Company; First Judicial District Cause No. D-101-

CV-2019-00487 (the “State Court Action”). Pursuant to 28 U.S.C. § 1446(a), copies of all process,

pleadings, and orders served on Defendant State Farm to date are attached hereto as Exhibit 1

(copy of the below-defined Complaint).

       2.      Plaintiff’s original filing, which is titled as “Complaint for Underinsured Motorist

Damages” (hereinafter the “Complaint”), was filed in the First Judicial District Court on February

22, 2019. See Exhibit 1 at 1. Service was accepted by the Superintendent of Insurance on March

7, 2019.    Pursuant to NMSA 1978, § 59A-5-32(C), if summons is served through the

Superintendent of Insurance, the insurer has an additional 10 days to respond to Plaintiff’s
         Case 1:19-cv-00308-LF-SCY Document 1 Filed 04/03/19 Page 2 of 4



Complaint. Therefore, notice of removal is properly filed within the 40 day requirement pursuant

to NMSA 1978, § 59A-5-32(C) and 28 U.S.C. § 1446(b).

        3.      Defendant State Farm states that this is an action of a civil nature in which the

United States District Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because

there is complete diversity of citizenship between Plaintiff and Defendant, and the amount in

controversy exceeds $75,000.00.

        4.      The Complaint asserts that Plaintiff is a resident of Bernalillo County. See Exhibit

1, Complaint ¶ 1.

        5.      Defendant State Farm Mutual Automobile Insurance Company (“Defendant State

Farm”) is a resident of the State of Illinois, as it is incorporated in Illinois and has its principal

place of business in the State of Illinois.

        6.      Defendant State Farm has consented to the removal of this matter to the United

States District Court for the District of New Mexico.

        7.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        8.      The following is established on the face of the Complaint. This case involves an

actual controversy between Plaintiff, on the one hand, and Defendant, on the other hand, regarding

an alleged motor-vehicle collision and alleged resulting personal injuries. Plaintiff alleges that she

suffered personal injuries due to a vehicle collision on November 19, 2016 that was allegedly

caused by non-party alleged tortfeasor Dakota Stewart. See Complaint ¶¶ 7-10.

        9.      Plaintiff further alleges she “settled her claims against the at-fault driver Dakota

Stewart for his liability insurance limits of $25,000.00 (with permission from State Farm).” See

Complaint ¶ 11.




                                                  2
        Case 1:19-cv-00308-LF-SCY Document 1 Filed 04/03/19 Page 3 of 4



       10.     Plaintiff further alleges that Mr. Stewart’s “policy limits were not adequate to

compensate Plaintiff.” See Complaint ¶ 12.

       11.     In his Prayer for Relief, Plaintiff seeks judgment against Defendant for

compensatory damages, costs incurred, punitive damages and pre-judgment and post-judgment

interest. See Complaint at 3.

       12.     Without admitting any of the foregoing allegations, Defendant State Farm

respectfully submits that the aggregate “value” of what Plaintiff seeks to recover in this case

exceeds $75,000.00. See Wiatt v. State Farm Ins. Co., 560 F. Supp. 2d 1068, 1075 (D.N.M. 2007)

(court may “aggregate actual damages, punitive damages, attorneys’ fees, and statutorily imposed

penalties” when determining whether jurisdictional amount requirement is satisfied).

       13.     The United States Supreme Court has clarified that “as specified in § 1446(a), a

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Evidence establishing the amount is required by

§ 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s

allegation.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

       14.     Notice is being provided to Plaintiff of the filing of this Notice as required by

28 U.S.C. § 1446(d).

       15.     A copy of this Notice will be filed with the Clerk for the District Court for Santa

Fe County in the State Court Action as required under 28 U.S.C. § 1446(d).

       16.     Defendant requests a jury of twelve persons.




                                                3
        Case 1:19-cv-00308-LF-SCY Document 1 Filed 04/03/19 Page 4 of 4



                                             Respectfully submitted,

                                             MILLER STRATVERT P.A.

                                             By /s/ Matthew S. Rappaport
                                                Matthew S. Rappaport
                                                Attorneys for Defendant
                                                Post Office Box 25687
                                                Albuquerque, NM 87125
                                                Phone: (505) 842-1950
                                                Fax: (505) 243-4408


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 3rd day of April, 2019, a copy of the foregoing
was electronically filed through the CM/ECF system, and that a copy of the foregoing was sent
via email to the following:

Benjamin Hancock
Law Offices of Benjamin Hancock, P.C.
6121 Indian School Rd. NE, Suite 206
Albuquerque, NM 87110

/s/ Matthew S. Rappaport
Matthew S. Rappaport




                                                4
